DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1 and 3-20 are pending and presented for examination. Claims 1, 3-9 and 11-15 claim 2 was cancelled and claims 16-20 newly added via the instant amendment dated 19 January 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 19 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claim 4 is WITHDRAWN as the claim was amended to avoid repetition of xylene extract.
The rejection of claims 1, 3-9 and 11-15 under 35 U.S.C. 112(b) is WITHDRAWN owing to removal of “namely” and broad/narrow limitations.

The rejection of claims 1-5, 7, 9 and 10 under 35 U.S.C. 103 over Akiyama in view of Wang is WITHDRAWN over the instant amendment requiring the acid being copper bromide which is not taught or suggested by Akiyama or Wang. As is the dependent rejection of claim 6 over the same in further view of Kubozono. As is the dependent rejection over the same of claims 8 and 11-15 over Akiyama in viewof Wang and in further view of Stevenson-2.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 (and those dependent thereon), none of the cited prior art either alone or in combination discloses a method for separating a metallofullerene of Ce/Pr/Nd/Sm/Eu/Gd/Tb/Dy/Ho/Er/Yb/Lu@C82 via adding copper bromide to an organic solvent extract comprising the metallofullerne which is then precipitated and filtered to produce a hollow ful.lerene and extraction of the metallofullerene in a water or alkaline solution and precipitation and purification thereof. The cited references as discussed infra do not utilize copper bromide as the acid source and usage of copper bromide in place of the other acids is not obvious and furthermore as Applicants discuss in their Remarks there is an unexpected separation purification/rate/time result using copper bromide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759